Spent fuel and radioactive waste (debate)
Τhe next item is the report by Romana Jordan Cizelj, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council directive on the management of spent fuel and radioactive waste - C7-0387/2010 - 2010/0306(NLE)).
Madam President, we are dealing with a legislative proposal with which we will, for the first time, be introducing European standards for the handling of radioactive waste and spent nuclear fuel. Two years have passed since we adopted a directive on nuclear safety and since then increased attention has been paid to the safe operation of nuclear power plants.
The European Parliament has also several times called for a directive on the management of radioactive waste and spent nuclear fuel. The events in Fukushima have shown that we were right to do so because spent nuclear fuel stored in a temporary pool may also present a risk which can be forestalled with appropriate measures. The Committee on Industry, Research and Energy (ITRE) is very much in favour of the idea of a European directive, but we want it to be more rigorous in certain places. In our report, we have paid attention to the technological aspects, the provision of financial and human resources and independent, strong and competent regulatory bodies.
Let me give you a little more detail on our positions. Even the best ideas, much as they may be desirable, will not become reality if there is not enough finance. In the ITRE, we have essentially reinforced the finance requirements. For us, it is not enough for these resources to just be adequate and available. At the political level, we have to ensure that these two requirements are implemented and we therefore support greater transparency and supervision of financial resources. We are also introducing a requirement that the monies should be used for a specific purpose.
We have also upheld the implementation of the polluter pays principle, and that I consider to be one of the key demands of the European Parliament. We have also responded to public concerns concerning the safety of disposed-of nuclear fuel and supported the principle of reversibility. We have taken the position that spent nuclear fuel must be controlled. However, for technical reasons or in case of new technological solutions, such fuel could be extracted, processed or recycled and reused.
We have significantly tightened the transparency requirements and set out the details concerning public participation, the information which is to be given to the public and the method of communication and participation in procedures. In this context, we have referred to the Aarhus Convention. Our Committee is in favour of regional cooperation. However, in order to ensure regional cooperation does not serve merely as an excuse to delay decisions, we have added a whole raft of requirements which such cooperation should meet.
We have paid particular attention to the protection of workers who handle spent nuclear fuel and radioactive waste, compliance with the ALARA (as low as reasonably achievable) principle which is established in practice, the need for education and training as well as the need for the development of scientific and technological skills.
I would particularly like to emphasise our position on the export of radioactive waste. I dare say that not a single member of the Committee is a nimby ('not in my backyard'). We are not in favour of irresponsible management and we want radioactive waste to be disposed of safely. On the other hand, we know that there are exceptions where export is allowed. We have therefore supported the amendment which allows exports to countries which operate the same standards that we will be introducing in the EU with this directive. For example, we should not be exporting radioactive waste to countries that have no final disposal facilities. We have also tabled an amendment in which we are demanding that the European Commission, once the peer reviews have been completed, evaluate the concept of radioactive waste and spent nuclear fuel management. Particular emphasis should be placed on the reversibility principle and the export requirements.
Ladies and gentlemen, the European Parliament has only an advisory role under the Euratom Treaty. We have worked hard and I would like to think that our work will not be in vain. I therefore expect the European Commission and the Council to respect our positions and I ask that, during this debate, you support the positions adopted by ITRE.
Member of the Commission. - (DE) Madam President, honourable Members, today we are discussing a Commission proposal on a subject that concerns Europe and that is on Parliament's agenda for the second time. The Commission's first proposal was not adopted in 2003 and 2004. We believe that it is sensible and advisable at a European level to apply the highest safety standards to the use of nuclear energy, regardless of the purpose for which it is being used, and to the management of nuclear waste.
I would like to thank Mrs Jordan Cizelj for her comprehensive report and for her work over the last few weeks. I would also like to thank the shadow rapporteurs from the Committee on Industry, Research and Energy and from the other committees. My officials tell me that you have produced a highly factual and competent report. We are pleased that it supports the essential aspects of the Commission proposal, which is intended to be an important building block in the development of a comprehensive European legal and regulatory safety system at the highest possible level.
I am pleased that you fundamentally agree with the concept of the European legal framework and that you support our proposals on the responsibility for the national programmes, on clear working, timing and financial requirements, on information and on the full involvement of the general public at an early stage in every national implementation process.
We want to work jointly to ensure that we have detailed and reliable proof of the waste management routes and their safety, particularly as the storage periods will be very long.
We believe that many of the proposals that you have drawn up are well-informed. They support and strengthen the Commission's approach.
I would like to make some additional remarks about four specific areas.
Firstly, the basic principle is that we do not want to regulate every detail of the fundamental concept of subsidiarity. The starting position of all the Member States is different. We want to put in place a European legal framework. The essential points that are important for safety and for standards are included in the draft document. For example, we have left room for manoeuvre with regard to the type of public participation, the education and training of employees and managers and the details of the financial models - not the quality of the financing - and we are deliberately leaving open the regulation of the final storage facilities built and/or operated jointly by several Member States. Where necessary, we can make recommendations in this area, if we need to be more specific later in the process.
However, I am sure that this proposal will not be the last to be submitted over the next 20 years. I expect that we will need to add to or amend the contents during the implementation process over the next two to five years. This is why the Commission is explicitly offering all of you the opportunity to revise the directive at the right time, so that we can learn from our experiences and improve the directive even further.
Secondly, if we look at the issue of the reversibility of the stored fuel elements and waste, the principle is that every storage facility must be suitable and safe for permanent final storage, from a geological and a technical perspective and as far as its construction is concerned. However, we are aware that there will be developments in the fields of research and science. At the moment, there are growing expectations that in the foreseeable future, over the next few decades, developments during the next or next-but-one generation of science will enable us to recycle or store waste more effectively than we can today. Therefore, we believe the option of reversibility and, in the meantime, of constant access and security to be equally important and we want to be able to incorporate this into national legislation and perhaps to make it clearer in the preamble.
Thirdly, we specifically support the rapporteur's views on the importance of adequate financing for national waste management programmes. For this reason, the Commission proposal includes important requirements concerning financing which aim to ensure that we do not impose an excessive burden on future generations. Therefore, we want to guarantee that appropriate funding is made available at the right time and in accordance with the 'polluter pays' principle, that the national programmes include detailed and reliable cost forecasts and that the employees and the population as a whole are given information about all the issues relating to waste management. It is important that the financing is also transparent.
We also support the proposals that the financing of waste management must be guaranteed over suitably long periods. We will submit these proposals to the Council on your behalf.
My last point concerns exports. The basic principle of our proposal is that every Member State, regardless of how many, if any, nuclear power stations it has and what volume of waste it usually has to process, because every Member State has nuclear waste from medical devices and from industrial research, even if it has no power stations, must take responsibility for its own tasks and also enter into bilateral agreements and develop solutions with other Member States. In principle, exports to third countries are not in the interests of Europe.
In my home country of Germany in the 1970s and 1980s, large amounts of hazardous waste were exported to the former German Democratic Republic and to Eastern Europe and stored there in return for payment in facilities which did not even come close to meeting the standards of the time and which did not provide the best possible protection for the environment and for the population. This is also a concern in this case. For this reason, we in the Commission are prepared to adopt every possible restrictive solution, including export bans and export restrictions. We want to call on Parliament not to support the opening up of this area, but to support a restrictive solution. This will make it easier for us to ensure that the Council does not water down the export restrictions at the end of the procedure.
I would like to thank you very much for your constructive support today. I am sure that in a few years we will be discussing this subject again in Parliament with the aim of extending and improving this first directive.
rapporteur for the opinion of the Committee on Employment and Social Affairs. - Madam President, let us hope that, when we come to review this directive, we can do it on a different legal basis.
Our committee took the view that the legal basis should be Article 153 of the Treaty, as this matter directly concerns health and safety. We also underlined the importance of providing information and genuine consultation with workers concerning the safety case and safety assessments, not only of sites dealing with spent fuel and radioactive waste, but also as regards how these should be transported, and the need for a rigorous and effective inspection regime with sanctions that are effective, dissuasive and proportionate.
We also want to see that all licence holders ensure thorough and ongoing training of all involved in dealing with these substances, including subcontractors - potentially a weak link in the safety chain - casual workers and all others working on site, whatever their job. We also took the view that there was no easy divide between civil and military waste, given that civilians may well handle military waste these days.
Madam President, I would like to offer my sincere congratulations to the rapporteur on the outcome of her work. As rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety, I was given an opportunity to experience first-hand how the technical proposal became a highly political subject overnight, and therefore I would also like to thank all of my fellow Members who succeeded in maintaining an objective approach, even in the face of pressure following the disaster in Japan. In particular, I would like to thank the shadow rapporteurs on the Committee on the Environment, Public Health and Food Safety for helping to ensure that the Committee's opinion was of such high quality.
I believe that the Directive will establish a legal framework in the European Union for the management of spent fuel and radioactive waste, and will form an integral part of EU legislation, ensuring the safe use of nuclear energy in those Member States which retain it in their energy mix. Among other things, I very much welcome the demand for Member States to secure sufficient funding for expenditure associated with the management of spent fuel. I myself have visited several radioactive waste storage facilities, and I firmly believe that a shortage of funding might directly lead to them becoming less safe, which is something we must prevent in Europe.
Madam President, I welcome this report on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. It is the result of long debates, consultations and negotiations, and we will support it unanimously tomorrow. We have been using nuclear technology for energy production, pharmaceuticals manufacturing, and for powering submarines and icebreakers for 60 years. And over the past 60 years we have failed to find efficient solutions for the management and long-term storage of hazardous waste. We support this directive, even if we do not agree with every element of it, because it reduces political obstacles and establishes the necessary financial conditions and independence. Although we have different opinions about energy production, we all agree, based on the 'polluter pays' principle, that the waste produced in the European Union has to be stored within the EU, even if reprocessing takes place in a third country. We support the initiative to reduce waste to a minimum, and, if research and development results make it possible, to perform further recycling, because the principle of reversibility is very important for us.
We also consider it extremely important to keep in mind the human factor. It is imperative that we guarantee the human factor, and the safety of employees is closely connected to this and has to be a priority during waste storage. However, we also consider it important to mention that the current legal basis does not provide sufficient European solutions, because we do not have co-decision rights. This is why we believe it is important to find a new legal basis in the future. Finally, Europe has to be a leader as regards both regulations and the construction of storage facilities. Only this way can we set an example to the rest of the world.
on behalf of the ALDE Group. - Madam President, nuclear waste is a problem we just have to deal with. Even if all nuclear reactors were shut down tomorrow, there would still be a legacy of waste from half a century of nuclear generation and from a variety of other activities. Since we cannot just wish it out of existence, we need to deal with nuclear waste in the most responsible way possible. That means making sure that radioactive waste remains under EU control and scrutiny.
Once nuclear waste is outside European borders, we cannot guarantee how it is managed. For that reason, the ALDE Group strongly supports the Commissioner's position and insists on maintaining the status quo. The export of radioactive waste to third countries must be banned.
A particular problem with nuclear waste is the sheer timescale of the danger that it poses. Ten thousand years ago we were living in caves. How can we possibly know what human society and Planet Earth will look like ten thousand years from now?
For that reason we have to future-proof the decisions that we take today. At the moment the geological storage of nuclear waste may very generally seem to be the least worst option, but advances in science could potentially turn that conclusion on its head. I therefore welcome the Commissioner's remarks on this. For that reason, including the revision clause in this directive is common sense.
Finally, I have to point out, as a number of colleagues before me have done, just how absurd it is that the European Parliament is merely consulted and has no real say on this directive, upon which the safety of so many future generations depends.
Madam President, as shadow rapporteur for the European Conservatives and Reformists, I would like to applaud the Jordan Cizelj report. This report was drafted at a time of very complex and even hysterical debates following the natural disaster in Japan and the impact of this disaster on nuclear power stations.
After many debates, we have succeeded in maintaining a rational approach to our management of radioactive waste. It goes without saying that we should endeavour to ensure maximum safety in the management of radioactive waste, and the report therefore emphasises the duty to inform and to be open about these activities, in such a way as to increase public confidence. All of these activities must be subject to strict controls in compliance with international standards. It is important to provide storage in both interim storage facilities and long-term repositories in accordance with these standards. These are extremely costly activities, involving facilities that will operate for decades, if not centuries. Further technological developments in future decades should therefore be taken into consideration. Repository technology must allow a certain amount of future flexibility. In my opinion, it is unwise to attempt the absolute containment of nuclear waste in permanent repositories.
(HU) Madam President, while the European Union is trying to find a solution for the storage and disposal of so-called spent fuel, in the United States and Russia these are considered as economically sound sources of energy. Spent fuel generated by nuclear plants today can easily be used as fuel in fourth-generation molten-salt reactors. The application of the proton accelerator method using a lead-bismuth target opens up even greater possibilities. Long-lived high-level radioactive isotopes generated by nuclear plants are basically non-hazardous: they could be transmuted into short-lived low level isotopes, while enabling the facility to function as an electricity-producing power plant. The fact that these reactors are also capable of being powered by thorium, and our stocks of this material are 10 times higher than those of uranium, is another advantage. These reactors are powered by a fraction of the critical mass of fissile material, which means that the occurrence of a spontaneous nuclear chain reaction is impossible. Unless we start to introduce and apply the new technology immediately, we will fall behind the leading edge of research and development and economy once more.
(PT) Madam President, I congratulate the rapporteur on the excellent work she has done. The proposed framework aims to ensure that the Member States establish a regulatory framework and draw up national programmes for more responsible management of radioactive waste.
It is important for the national programmes to be clear on the decision-making process. Decision making must be based on a clear distribution of duties and responsibilities among the various entities involved. Core issues are oversight, control and information, which are vital for transparent management. Public participation fosters agreement and involvement, leading to the social legitimisation of radioactive waste management strategies. It is essential that the public is kept informed of the potential risks in all areas related to nuclear energy and the new technologies.
Information, knowledge and a great degree of transparency are necessary for public acceptance. I must also stress the important role played by international cooperation and joint research and development programmes in disseminating and exchanging best practices in this field.
(SV) Madam President, the nuclear power debate often separates us into different camps. We are for or against, we want a quick decommissioning and phasing out or no phasing out at all. However, when it comes to nuclear safety, the position that we are all starting from is quite different. In this case, we agree that we want the highest possible level of safety, and that of course also applies to the nuclear waste that we will be responsible for, irrespective of how long we continue to use nuclear power - and so will many, many generations after us. The waste must be dealt with in the absolutely best way possible and the EU directive must be structured so that it genuinely meets these objectives. One issue that is particularly important is that of the export of nuclear waste that several speakers have already mentioned. It must be possible for EU Member States to continue to enter into agreements among themselves regarding the waste, but we must not export it to countries outside the EU. That is a moral imperative, and we must fulfil it.
(FR) Madam President, Commissioner, any country that is not in control of how to process its own waste should not be allowed to use the technology that has produced the waste. No country should become another country's dustbin. This is why we must support the Commission's position on exporting waste and the ban, and why we must be extremely strict on any bilateral agreements that may be entered into.
Secondly, nuclear waste should be governed by common law, but with stricter rules. The definition that has been put to us is less than a minimum standard. In reality, it does not actually define waste, since if we take it to its logical conclusion, there will never be nuclear waste because we will always be able to think up a new technological solution. I find this irresponsible.
Lastly, the cost of dismantling and the cost of waste disposal should be properly incorporated into the price of nuclear energy, which unfortunately is not the case at present. We cannot try to apply the 'polluter pays' principle if we are not going to be completely strict and responsible in the way we control prices.
Madam President, the recent events in Japan certainly reminded us of the potential problems associated with harnessing nuclear energy and disposing of spent fuel. However, in a world challenged by energy shortages, we need to remain open-minded.
We must try to encourage all forms of energy production - from renewable, sustainable energies to investing in safe nuclear plants. When dealing with nuclear energy, safety and the transparency of procedures are two important issues which need to be constantly attended to. The answer is not necessarily to shut down plants, as Germany is planning to do, but rather to ensure that we are following the strictest safety programmes when it comes to dealing with this form of energy and the waste it produces.
Nuclear energy has great potential to serve Europe, but we need to be realistic. Let us be proactive in making nuclear energy work for us now and in the future, and work with this report.
(DE) Madam President, firstly, I would like to congratulate Mr Oettinger. He is now the third commissioner who is responsible for the area of nuclear safety, waste and decommissioning. Parliament has always supported the Commission and has always called for the authority in this area to be moved to a European level. Unfortunately, the Council's nuclear working group did not believe that these were issues which had a place on the agenda.
I am proud of the fact that we are slowly succeeding in having serious discussions with one another on these subjects and that the Council is making a genuine effort to highlight the European added value and, on the other hand, to adhere to the principle of subsidiarity. However, I believe this is also simply about realising what we can achieve in this highly sensitive area in the Eighth Framework Programme for Research. This is why the scientific side and the question of what we assume will come from harmonisation in future and of whether we want to see mutual recognition are particularly important in this area.
I believe that we should also think about the subjects that we want to focus on in the immediate future. I remember well that Mrs Palacio once said that the issue would only appear on the agenda again when the next nuclear disaster happened. Unfortunately, she was right. It is rather late to be considering this, but it is high time that we thought about the measures that need to be taken at a European level. However, that is not enough. Europe must play a pioneering role, in particular in the international arena. We should be establishing standards in this area together with the International Atomic Energy Agency (IAEA). We need standards which quite simply guarantee the highest possible level of safety and which ultimately give us the opportunity to avoid putting the population at risk as far as possible. Mr Oettinger, I would like to congratulate you. You have taken the right approach and we can be sure that Parliament and the Commission will be highly successful.
(DE) Madam President, firstly, I would like to say on the subject of the export ban that I fully agree with Mr Oettinger. As there seems to be a broad consensus on this issue, I hope that there will also be agreement when it comes to the vote tomorrow and that we can support the Commission. It would certainly be very sensible for the Commission and the European Parliament to take a joint approach in this respect.
Secondly, on the issue of public participation, you said, Mr Oettinger, that we do not need detailed regulations in this area. In principle, you are right. However, we will also need public participation across national borders. As we have storage facilities which are close to borders, we cannot simply say that this is where the border is and the issue has nothing to do with the other citizens. We will probably need common rules in this area, otherwise there may be disputes or people may be excluded and told that the matter does not concern them because they are citizens of another state. However, we are all citizens of Europe. As some countries are affected by storage sites of this kind which are close to their borders, it is important for us to establish certain principles and for the Commission to propose some fundamental regulations, so that public participation is taken seriously and is based on common principles.
(BG) Madam President, I would first of all like to thank Romana Cizelj for her fine report, which I sincerely hope will allow us to move closer towards adopting the subsequent directive on radioactive waste and spent nuclear fuel.
Europe definitely needs rules and a legal framework for establishing mandatory requirements for ensuring the highest possible level of safety, which both we and Europe's citizens want so much. However, establishing such safety solely within Europe is no great achievement. On the contrary, if activities involving nuclear energy are carried out in proximity to the European Union's borders according to rules and standards which are lower than those in Europe, this is already a cause for concern for us and Europe's citizens. The reason for this is that nuclear incidents do not respect geographical borders.
How can we spread the application of high European standards to other countries? The only really practical means of doing this is through cooperation with such countries and running joint projects. This is why I think that it is very important to implement the first amendment tabled in the Committee on Industry, Research and Energy, which allows the possibility of exporting spent fuel and radioactive waste to third countries, if standards are applied in these countries which are as high as ours. Refusing Member States this practical opportunity deprives them of the most effective means of disseminating our high European requirements. By this I mean cooperation and joint radioactive waste treatment projects. Let us put aside the moral doubts that the European nuclear industry will take advantage of this opportunity to get rid of unsuitable waste at other countries' expense. This is not seriously going to happen. I strongly urge the Commission to adopt a more constructive stance on this issue.
(NL) Madam President, Commissioner, you have talked about three things for which I believe you will be able to count on the support of a large majority in this House. You have talked about support for the export ban. You will in any case receive support from a great many of us, because this concerns our own waste. We have to take care of it ourselves and we should not be exporting waste to other countries outside the European Union.
You are calling for transparency. Nobody is against transparency. It seems like a very good idea, certainly given the fact that the issues of nuclear energy and radioactive waste get so many people stirred up.
You have also talked about the final solution for underground storage being reversible. You said, 'This is not a permanent solution, we will always have access to the waste'. I approve. In that regard, you have my unqualified support.
I do have one concern, however, and that is underground storage. Are you definitely sure this is the safest method? To my mind, it is not. Nor is it one that is used anywhere else. In some countries, the landscape is not really suitable for the storage of radioactive waste, so I would argue that we should be given a realistic option for dealing with waste in another safe alternative above the ground.
(HU) Madam President, Commissioner, ladies and gentlemen, every Member State produces radioactive waste. This is why we should not only take care of the spent fuel of the power plants with a view to protecting the environment and citizens' health, but also ensure safe and efficient management of radioactive waste in general. For that reason alone it is indeed appropriate to discuss this issue here, in the European Parliament today.
I agree that the utilisation of nuclear power belongs to national sovereignty. However, the establishment of basic EU principles related to national waste management regulations is justified. In the absence of such principles and as a result of divergent regulations, market players are interested in managing their radioactive waste in countries with the most permissive regulations. This is why the initiative to make Member States establish binding waste management programmes is promising. One of its prerequisites, however, is to appoint competent authorities who can provide a strict control of nuclear waste management activities and can penalise violations in an appropriate manner, if necessary. I believe that national programmes must also clarify the competence of such authorities and the responsibility of market players.
I would like to conclude with one final remark: full-scale management of spent fuel and radioactive waste is a very costly activity. This means that national programmes are useless unless financing issues are clarified. Setting aside the financial resources required for nuclear waste management as early as in the course of nuclear waste production is an important basic principle. I agree that those who produced the waste have to bear the costs of waste management. This will provide an appropriate incentive for market players to reduce radioactive waste quantities and manage them efficiently.
(IT) Madam President, ladies and gentlemen, the Fukushima disaster has reopened the issue of nuclear safety. The problem of radioactive waste needs to be addressed and solved.
To be brief, there are two issues that I consider top priority. The first is the ban on the transfer of waste. Every country must be able to discharge its own obligations and, above all, the 'polluter pays' principle is a fair one. The second issue concerns safety, and the health and safety of workers in particular. This is a point that I consider extremely important, and we have to give people peace of mind. We have to give the people of Europe peace of mind by ensuring that this subject is managed with the utmost transparency and above all, I stress, the utmost safety.
(RO) Madam President, the directive sets out the legal framework for the responsible management of spent nuclear fuel and radioactive waste, which is an absolute must in terms of regulations.
There are currently three power stations in the European Union in the process of decommissioning, supported by European financial contributions. Germany has already announced that it is going to halt operations at a number of power stations. In the near future, there will be other power stations in other Member States which will need to be halted because they are reaching the end of their operational life. The directive's approach at national level will result in the creation of radioactive landfills across the whole of the European Union. This is a waste of resources and a source of concern for the general public. This is the case at the moment in Romania, even in the region I come from, with regard to the radioactive landfill from the Kozloduy power station.
I believe that a truly European, long-term approach is required, which will result in using shared technology, saving resources and European funding mechanisms. Adopting a global approach and providing relevant information will allow European citizens to gain trust and peace of mind.
(HU) Madam President, the issue of spent fuel and radioactive waste management is an important and pressing area, which has received even greater attention since the disaster at Fukushima. Despite technological innovations and solutions and waste management programmes, the problem represents a greater challenge every day. The management and final disposal of radioactive waste is an existing problem, and will continue to exist in the future. In Europe we aim for energy security and environmentally friendly, stable energy production. However, we also need to pay increasing attention to several issues, for instance the processing, transmutation and final disposal of rapidly expanding quantities of radioactive waste. Not only do we need to create the technical facilities for this, but also build a strict political, legal and social structure. It would be worth considering, assessing and planning pan-European cooperation in this field. All responsible participants should be involved in the building and development of this safe process. We need to take measures that will also protect future generations.
- (SK) Madam President, the management of nuclear waste is quite rightly followed closely by the general public, and it is therefore good that the European Commission has decided to handle the issue through comprehensive legislation which clearly defines the duties and responsibility of all the entities participating in this procedure.
It is good that the submitted directive emphasises better quality supervision and controls, but especially the greater transparency of these processes and public participation. In my opinion, securing sufficient earmarked funds to cover the inevitable costs for decommissioning nuclear reactors and managing the resulting radioactive waste remains an important open question. The proposed system for monitoring the level of financial reserves through an independent body can, with the right organisation, create the conditions for a nuclear facility to accumulate during its operating life sufficient funds to finance environmentally-friendly decommissioning, and that should be our objective.
(RO) Madam President, I welcome the drafting of this report against the background of the change in global nuclear policy and of the Commission's proposal for a directive in this area.
I must insist on how important it is to apply fairly the 'polluter pays' principle, as has also proved to be the case in the wake of the disaster in Japan. Although its low cost makes nuclear energy attractive, the safety of employees and civilians must come first. This is why I support cooperation between Member States aimed at the safe storage of nuclear waste. Transparency in this process also involves the population in determining the storage site and other details. Regional research programmes in this area have already proved their benefit.
I also think that EU Member States need to share the use as well of facilities for treating and storing waste from nuclear power stations.
- (SK) Madam President, I am delighted that we are making progress in the area of spent fuel and radioactive waste management, establishing specific requirements which will ensure that Member States manage the national regulatory and organisational framework, and draw up effective national programmes from the creation to the storage of the waste. In the whole system, it is vital for the rules to include the principle of transparency, supervision and control. I also welcome the option of deep geological storage, including the principle of reversibility. Sufficient funding must be secured for national programmes, however, so that the polluter pays, and that is clearly strengthened in this directive, which I am pleased about, including adequate dissuasive sanctions, which must be ensured in every system.
Member of the Commission. - (DE) Madam President, the speeches show that the Members of the European Parliament have read, digested and evaluated all the details of the proposals. I do not think that there is a conflict. I agree that we should include your suggestions in the procedure.
We believe that one point which Mr Swoboda mentioned, the subject of equal cross-border rights for public participation, is important. It is often the case that final storage sites and nuclear power stations are situated in areas close to national borders for geological or other reasons, which means that the indivisible, equal participation of citizens, transparency and the appropriate rights are all needed from a European perspective.
Thank you very much for your cooperation. I hope that we will have your support tomorrow in the vote here in Parliament.
rapporteur. - (SL) Madam President, I am very pleased that this debate, too, has shown that there are many points on which we have similar, almost identical, positions and that these are the points which are key to ensuring safe management of spent nuclear fuel and radioactive waste.
I also have to say that at this time, in the wake of the Fukushima accident, our work has been extremely difficult and I am pleased that, despite these difficult times, the text adopted by the Committee on Industry, Research and Energy (ITRE) has been prepared to an adequate standard and that we did not get carried away with ideological debates.
In my view, where we do differ, the differences are such as not to endanger the report, and that is very positive. I therefore would like this report, this directive, to be adopted as soon as possible and for us also to start to implement it. Obviously, I agree with all the Members who have mentioned the fact that the European Parliament only has an advisory role when it comes to nuclear energy. I think that we should have a very serious debate on this at some point in the future and that we should seek a common solution in this area, because this is a question of democracy.
Finally, I would like to thank everyone who has helped in the preparation of this report, namely the shadow rapporteurs, first of all in ITRE, and then the rapporteurs and their groups who have drafted their opinions. I would like to thank all the members who have participated in debates and who have tabled amendments, the Council and the European Commission - we have worked well together and exchanged positions regularly and in good time. Of course, I also need to thank my assistant, the advisor in my political group and the advisor of the ITRE Committee.
The debate is closed.
The vote will take place on Thursday 23 June 2011.
Written statements (Rule 149)
As shadow rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety, and as I have therefore followed this subject particularly closely, I feel I must congratulate Mrs Jordan Cizelj on the invaluable work she has done. Despite the difficulties encountered in the negotiations, due not least to the highly sensitive international context, the work that has resulted in the proposal for a directive on the management of spent fuel and radioactive waste has succeeded in outlining a coherent, harmonised legislative framework to ensure that this kind of waste is managed safely, no matter what applications and consequences nuclear energy may have in the future. I believe this is where the great strength of the proposal in question lies. The proposal calls on the Member States to guarantee higher safety levels that also comply with international safety standards; greater attention to technical and scientific advances, particularly to comply with the principle of reversibility; increased emphasis on protection of the environment and people's health; and a commitment to identifying responsibility in accordance with the 'polluter pays' principle, with transparency and with the role of licence holders.
in writing. - The European Union produces more that 40 000 m3 of radioactive waste each year, 80% is short-lived low-level radioactive waste and about 5% is long-lived low-level radioactive waste. It is important that the Union will implement a Directive on the management of spent fuel and radioactive waste. Romania is among those Member States which are in favour of having the possibility to export radioactive waste to third countries. Spent fuel from research reactors in Romania needs to be either repatriated to the country of origin, Russia or the United States or exported to third countries in special cases. For this reason I cannot support the export ban proposal in this report. As nuclear energy will remain part of the Member States' energy mix in the future it is important that such a report is adopted successfully in the plenary session of this Parliament. Spent fuels should be moved out of pools and into dry storage as soon as possible and high priority should be placed on the oldest radioactive wastes. Furthermore, it is important that citizens have confidence in the principles governing the safety of repositories and in waste management programmes.
Radioactive waste is produced all over the European Union, including isotopes used for medical, industrial, agricultural, research or even educational purposes. Still, spent fuel is most frequently produced in nuclear plants. Two technologies are currently applied for the treatment of such waste: either recycling, or final disposal. Waste is classified into three types based on its radioactivity: low-level, intermediate-level and high-4level waste. This classification also determines whether it will undergo near-surface or deep geological disposal. The final responsibility for spent fuel and radioactive waste lies with the Member States. However, most Member States have still not taken their most important decisions concerning spent fuel. Unfortunately, few places operate well-organised final disposal programmes for nuclear waste. We need to make a continuous political commitment to long-term spent fuel and radioactive waste management in a way that enables it to be implemented under the highest level of safety regulations. Member States must adopt high-level national regulations on nuclear safety for the protection of citizens. Furthermore, they have to establish a system which determines the competence and responsibility of national authorities in respect of nuclear waste management. Public information has to be provided as well, because it is very important that the public has appropriate knowledge of the events taking place around them.
In all the measures that we undertake we must ensure the safety of the general public and the environment. I support the implementation of the 'safety culture', which entails the provision of safety standards, independent and strong regulators, suitable human and financial resources and sufficient information to the general public.
A transparent process must be used for informing the general public. Enhancing transparency entails clearly defining what the authorities' responsibilities are and providing a well-founded and coordinated system for informing the general public in order to gain and maintain their confidence in the management of radioactive waste resulting from the nuclear energy production process and from nuclear medicine.
The subject of the management of spent fuel and radioactive waste is highly topical. Recent events in Japan have once again highlighted the immediate risks which affect workers and citizens who are exposed to radioactive material.
We have many tonnes of radioactive waste in Europe which people have to move about. I am pleased that we can lay the foundations which will help to protect these people's health throughout the whole of Europe.
We have produced a report in Parliament which is based on the Commission's technical report and which puts the focus on people, including employees of transport companies and plants which work with radioactive waste and employees at the final storage sites. Therefore, the members of the Committee on Employment and Social Affairs have focused on protecting the workers involved by putting in place safety measures, health protection measures and training for employees on the subject of radioactive waste. Economic interests must never be given a higher priority than the health of workers and citizens. Therefore, we need comprehensive documentation of all the waste and its management, while it remains harmful to people and the environment.
I am pleased that so many of our requirements have been included in the final report by the Committee on Industry, Research and Energy.
Nuclear energy is a controversial topic that results in ferocious debates in Parliament and amongst our groups. Fukushima has stirred up this debate and, as a result, many people have changed their views dramatically. It is positive that this issue is being dealt with in a way that allows both supporters and opponents in Parliament to voice their opinions. However, regardless of our position on this issue, the radioactive waste problem is a reality and we must deal with waste in the best and safest way possible. That is why I welcome this report, which contributes to a stricter and safer waste policy, treats every Member State equally and highlights the responsibilities of waste producers.
I support the 'polluter pays' principle and we should under no circumstances be shirking our responsibilities. For that reason, I am also calling for a ban on exports of nuclear waste to third countries. This is not only a question of ethics, but also a matter of safety and protecting people. Indeed, we have no access to or control over the waste policies pursued by third countries. That is an unacceptable risk. We have to manage our waste on our own and demand through strict legislation and proposals that this takes place in the safest and most technically optimal way.